UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
MEGAN BRITT, et al. PLAINTIFFS

v. 1 Civil No. 1:18-cv-00038-GHD-DAS

MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE COMPANY, et al. DEFENDANTS

 

ORDER APPROVING FLSA COLLECTIVE ACTION
NOTICE AND CONSENT FORMS

 

The Court previously conditionally certified this collective action, and directed Plain-
tiffs to file a revised proposed notice and consent forms to the Court for approval. The
Court also ordered Defendants to provide Plaintiffs with a list of potential plaintiffs within
28 days. That deadline is March 25, 2019.

The Plaintiffs have provided the Court with revised notice and consent forms and the
Court has been informed that Defendants have no further objections to the forms. The Court
finds that the revised forms comply with the instructions of the Coult’s prior order and
opinion.

Accordingly, it is ORDERED that:

l. Per the notice filed by plaintiffs, Doc. 125, their motion for reconsideration, Doc.
124, is WITHDRAWN;

2. The revised proposed notice and consent forms attached to this order are
APPROVED;

3. Plaintiffs shall prepare and mail the notice and consent forms to the individuals
provided to potential plaintiffs after it has received the list of potential plaintiffs from
Defendants;

4. The relevant class period shall begin 3 years prior to the date this order is entered;

and

5. The opt-in period shall begin on the day after Defendant’s deadline to provide
Plaintiffs with a list of potential plaintiffs, and run for 60 days. Thus, to opt-in, potential
plaintiffs must mail their consent forms to the Clerk of the Court at the address provided
in the notice, postmarked no later than 60 days after March 26, 2019, which is May 25,

2019. y

_ 62 /
SO ORDERED, this, the Z, day of March 2019.

/<Jz /l®w;a.y_»

siaNioR U.s. DISTRICT JUDGE

